t c memo united_states tax_court alfred a diffee jr and norma j diffee petitioners v commissioner of internal revenue respondent docket no filed date paul r tom for petitioners g chad barton for respondent memorandum opinion marvel judge this matter is before the court on respondent’s motion for summary_judgment filed under rule 1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years at issue some monetary amounts are rounded to the nearest dollar background this is an appeal from respondent’s determination upholding the proposed use of a levy to collect petitioners’ unpaid federal_income_tax liabilities for and petitioners resided in oakhurst oklahoma when the petition was filed on date respondent sent petitioners a final notice_of_intent_to_levy and notice of your right to a hearing for the years at issue petitioners timely submitted a form request for a collection_due_process_hearing in their request petitioners asserted that a levy would be devastating and requested payment of their tax_liabilities through an installment_agreement on date respondent sent petitioners a letter acknowledging petitioners’ request for a sec_6330 hearing on date settlement officer greg clark officer clark sent petitioners a letter scheduling a telephone conference on date to discuss collection alternatives in addition officer clark requested that petitioners produce a form 433-a collection information statement for wage earners and self- employed individuals form 433-a form_1040 u s individual_income_tax_return for and returns proof of estimated payments for and and copies of bank statements for all accounts in petitioners’ name or held for their benefit for the most current months bank statements petitioners submitted information requested by officer clark on their form 433-a petitioners reported the following total income and total living_expenses total income source gross monthly wages dollar_figure net rental dollar_figure pension social_security dollar_figure total dollar_figure total living_expenses expense items actual monthly food clothing misc housing and utilities transportation dollar_figure big_number health care taxes income and fica total big_number big_number officer clark made several adjustments to petitioners’ total income and total living_expenses reported on their form 433-a first officer clark increased petitioners’ wage income to dollar_figure using norma j diffee’s mrs diffee pay statement for the period ending date second he decreased petitioners’ housing and utilities to dollar_figure the maximum allowed under the national standards third officer clark reduced petitioners’ transportation expense to dollar_figure which reflected their monthly motorcycle payment and operating_expenses for the 2we cannot determine from the record whether petitioners provided proof of estimated payments for and 3officer clark determined this amount by dividing mrs diffee’s total earnings for the first weeks of by weeks and then multiplying that number by weeks the total was divided by months to yield petitioners’ monthly wage income we calculated that the monthly wage income is dollar_figure after rounding two vehicles petitioners disclosed on their form 433-a fourth officer clark decreased petitioners’ tax expense to dollar_figure he estimated petitioners’ federal and state income taxes and their tax under the federal_insurance_contributions_act fica officer clark determined petitioners’ estimated federal and state_income_tax by multiplying by percent the amount of income_tax reported on petitioners’ federal_income_tax return and state_income_tax return for officer clark computed petitioners’ fica tax from mrs diffee’s earnings statement for the first weeks of finally officer clark reduced petitioners’ health care expense to dollar_figure because petitioners did not provide documentation or explanation of the dollar_figure claimed on the form a officer clark also considered that petitioners did not list any medical_expenses as an itemized_deduction on their last filed federal_income_tax return after all adjustments officer clark determined that petitioners had the ability to pay dollar_figure per month5 under an installment_agreement the following table shows the amounts office clark used in making his determination 4petitioners disclosed that they owned a honda goldwing motorcycle and a ford ranger 5officer clark determined this amount by reducing petitioners’ total income by their total living_expenses total income total living_expenses source gross monthly expense items actual monthly wages dollar_figure net rental pension social_security big_number total big_number food clothing misc housing and utilities dollar_figure transportation health care taxes income and fica total big_number 1it appears that in making his calculations officer clark rounded petitioners’ pension social_security amount down and that he rounded petitioners’ tax expense amount up both roundings favor petitioners on date officer clark and petitioners’ representative held a telephone conference and discussed the income and expenses listed on petitioners’ form 433-a during the conference officer clark agreed to increase petitioners’ expenses by dollar_figure per month for additional employment expenses officer clark offered petitioners an installment_agreement with monthly payments of dollar_figure on date officer clark sent petitioners’ representative a form summary notice_of_determination waiver of right to judicial review of a collection_due_process determination and waiver of suspension of levy action and a form 433-d installment_agreement on date officer clark telephoned petitioners’ representative to follow up on the installment_agreement petitioners’ representative informed officer clark that petitioners could not make the proposed 6the increase in employment expenses was for mrs diffee’s meals on the road monthly payment under the installment_agreement and that they requested that officer clark issue a notice_of_determination on date respondent issued petitioners a notice_of_determination concerning collection action s under sec_6320 and or on date the petition was timely filed petitioners allege that respondent ignored the reality of their income health status and expenses and therefore respondent abused his discretion petitioners request the court to set_aside respondent’s determination and consider other collection alternatives on date we issued petitioners a notice setting their case for trial during the court’s date oklahoma city oklahoma trial session on date respondent filed a motion for summary_judgment on date we ordered petitioners to respond to respondent’s motion for summary_judgment by date petitioners failed to respond i summary_judgment discussion summary_judgment is a procedure designed to expedite litigation and avoid unnecessary time-consuming and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues presented if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of establishing that there is no genuine issue of material fact and factual inferences will be drawn in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 the nonmoving party however cannot rest upon the allegations or denials in his pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d dahlstrom v commissioner supra pincite ii sec_6330 sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made if the person makes a request for a hearing a hearing shall be held before an impartial officer_or_employee of the internal_revenue_service office of appeals appeals_office sec_6330 at the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 a taxpayer may contest the existence or amount of the underlying tax_liability at the hearing if the taxpayer did not receive a notice_of_deficiency for the tax_liability in question or did not otherwise have an earlier opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 following a hearing the appeals_office must make a determination whether the proposed levy action may proceed the appeals_office is required to take into consideration verification presented by the secretary that the requirements of applicable law and administrative procedure have been met relevant issues raised by the taxpayer and whether the proposed levy action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed levy action sec_6330 sec_6330 grants this court jurisdiction to review the determination made by the appeals_office in connection with the sec_6330 hearing where the underlying tax_liability is not in dispute the court will review the determination of the appeals_office for abuse_of_discretion 117_tc_183 sego v commissioner supra pincite 114_tc_176 an abuse_of_discretion occurs if the appeals_office exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 petitioners do not dispute their underlying tax_liabilities for any of the relevant years accordingly we shall review respondent’s determination for abuse_of_discretion in deciding whether to grant respondent’s summary_judgment motion in their petition petitioners allege that respondent abused his discretion by failing to consider the reality of petitioners’ income health status and expenses when determining petitioners’ ability to pay under an installment_agreement respondent argues that he did not abuse his discretion by sustaining the proposed levy on the record presented in support of respondent’s summary_judgment motion we conclude that there is no material fact in dispute regarding the exercise of respondent’s discretion petitioners did not file any response to respondent’s summary_judgment motion because they did not respond we are left with the task of reviewing the motion record without the benefit of petitioners’ guidance the record shows that officer clark did not abuse his discretion by making adjustments to petitioners’ form 433-a first officer clark calculated mrs diffee’s monthly wage income by using the earnings statement provided by petitioners her earnings statement reported that she earned dollar_figure for the first weeks of officer clark used this number to calculate petitioners’ monthly wage income second officer clark adjusted petitioners’ housing and utilities expense in accordance with the internal revenue service’s service national standards under the national standards the maximum monthly housing and utilities allowance for a family of two in tulsa county where petitioners reside is dollar_figure neither of these adjustments reflects an abuse of officer clark’s discretion see mcdonough v commissioner tcmemo_2006_234 no abuse_of_discretion by appeals officer for using the housing and utilities standard allowances rather than taxpayer’s actual expense third officer clark did not abuse his discretion by decreasing petitioners’ transportation expense officer clark considered petitioners’ monthly operating_expenses for two vehicles and petitioners’ monthly motorcycle payment fourth officer clark did not abuse his discretion by redetermining petitioners’ estimated_tax expense in his calculation officer clark included federal and state income 7petitioners did not have an outstanding loan on the ford ranger taxes and the fica tax officer clark computed petitioners’ fica tax from mrs diffee’s earnings statement for the first weeks of finally officer clark decreased petitioners’ health care expense his decision was based on several factors first petitioners did not provide officer clark with any documentation or explanation regarding the dollar_figure health care expense claimed on the form 433-a second petitioners did not claim any itemized_deductions for medical_expenses on their federal_income_tax return for because petitioners failed to present any evidence of mr diffee’s medical_condition during the sec_6330 hearing officer clark did not abuse his discretion by reducing petitioners’ health care expense the record discloses that officer clark adjusted his calculations based on information he received from petitioners during a conference with petitioners’ representative officer clark agreed to increase petitioners’ expense by dollar_figure per month for mrs diffee’s meals on the road this allowance reduced petitioners’ monthly payment under the installment_agreement to dollar_figure however petitioners refused officer clark’s proposed changes to their installment_agreement and requested that he issue the determination_letter 8officer clark originally proposed a monthly payment of dollar_figure the uncontested record before us indicates that officer clark’s adjustments were not arbitrary capricious or without sound basis in law or fact see woodral v commissioner supra pincite officer clark made reasonable adjustments by evaluating petitioners’ disclosures on and attachments to their form 433-a petitioners’ last filed federal and state_income_tax returns and the service’s national standards accordingly respondent did not abuse his discretion in rejecting petitioners’ proposed installment_agreement and sustaining the proposed collection action we conclude that there is no genuine issue of material fact requiring a trial in this case and we hold that respondent is entitled to the entry of a decision sustaining the proposed levy as a matter of law an appropriate order and decision will be entered
